Citation Nr: 0813215	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.

FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
bilateral hearing loss is related to the veteran's active 
duty service.

2.  The competent medical evidence fails to demonstrate that 
tinnitus is related to the veteran's active duty service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the veteran provide any evidence in the 
veteran's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After a careful review of the claims folder, the Board finds 
that letters dated in August 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The August 2005 letter advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed disabilities and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the August 2005 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

The August 2005 letter was sent to the veteran prior to the 
December 2005 rating decision and the January 2006 notice of 
the rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.  Although this letter was not provided 
prior to the initial adjudication of his claims, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned to these claims are therefore rendered moot.  Id.  

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, the Board notes that he was 
afforded a May 2006 VA examination in conjunction with his 
claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability is the result 
of exposure to acoustic trauma during service.  See January 
2006 Notice of Disagreement; March 2006 Supplemental 
Statement of the Case Response.  Specifically, in the 
veteran's original claim to the VA, he asserts that bilateral 
hearing loss first began in 1966 (his first year of service) 
during basic combat training.  See July 2005 Veteran's 
Application for Compensation and/or Pension.  To supplement 
this claim, the veteran reported frequent noise exposure to 
small arms, 50 caliber weapons, m-60 machine guns, and thrown 
grenades.  See May 2006 VA examination.  The veteran 
indicated that he has always worked in an office and that the 
only loud noises he has been exposed to occurred during the 
aforementioned basic training where he spent hours on the 
rifle and grenade range.  See March 2006 Supplemental 
Statement.  Therefore, he asserts his current hearing loss is 
a result of acoustic trauma exposure from his time in active 
service.  

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that a preponderance of 
the evidence is against the veteran's claim; as such, the 
appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air services.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2007).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999), Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000-Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000-Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

The evidence in this case shows the veteran has bilateral 
hearing loss that constitutes current disability for VA 
purposes.  The veteran presently experiences puretone decibel 
losses of 60 decibels or greater at the 3000 and 4000-Hertz 
ranges of both ears.  See May 2006 VA examination report, p. 
2.  He has also been diagnosed with severe degree sloping 
sensorineural hearing loss in both ears.  Id., p. 3.  This 
evidence fulfills the requirements of the first element of 
the service connection test.  

In regards to the second element of the service connection 
test (medical evidence, or lay testimony, of an in-service 
incurrence or aggravation of an injury or disease), the Board 
recognizes that the veteran, as a lay witness, is competent 
to make statements concerning what comes to him through his 
senses, i.e., exposure to loud noise.  See Layno V. Brown, 6 
Vet. App. 465 (1994).  As noted above, the veteran's original 
claim indicates that he has experienced hearing loss since 
1966, the first year of his active service, coupled with the 
fact that he experienced noise exposure to service weapons 
and grenades during basic combat training. See July 2005 
Veteran's Application; May 2006 VA Examination Report, p. 5.  
Again, the veteran is competent to make this statement and 
there is no evidence in the record that would come in direct 
conflict with his lay assertions.  Furthermore, his 
statements are supported by his service record which notes he 
was authorized as an "Expert" in the use of a rifle.  See 
July 1970 Service Record.  The Board therefore concludes that 
there is sufficient evidence of an in-service injury, namely 
acoustic trauma.  

In regards to the third element of the service connection 
test (medical evidence of a nexus between current disability 
and in-service incurrence), the veteran's service medical 
records do not reflect any treatment or diagnoses pertaining 
to the veteran's hearing.  There is also no record of the 
veteran complaining of hearing loss during his active service 
although the veteran's January 1966 enlistment examination 
contained elevated readings in the left ear at 500 and 4000 
Hertz.  In this regard, VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  See also Hensley v. Brown, 5 Vet. 
App. at 157 (The threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss).  However, the veteran's January 1970 
separation examination report indicated a normal clinical 
evaluation of the ears and no signs of experiencing, or 
having experienced, hearing loss.  An audiogram report in the 
separation examination also did not show hearing loss for VA 
purposes.  Hensley, supra.  The veteran did not submit any 
other medical records as evidence of an in-service incurrence 
or aggravation of bilateral hearing loss, or evidence of 
hearing loss within one year of service separation.  

The lack of evidence of hearing loss during service or 
immediately following service is not fatal to the veteran's 
claim.  Id.  Rather, the Board must now turn to the issue of 
whether there is competent evidence which attributes post-
service hearing loss to service.  Id.  See also 38 C.F.R. 
§ 3.303(d).  The record shows a February 2006 private 
audiology examination, performed by Dr. W. A., which suggests 
the veteran's present hearing loss could be a result of his 
active service.  See February 2006 audiology examination 
report.  Dr. A.'s examination, which did not include a review 
of the claims file, noted that the veteran had been wearing a 
hearing aid for the previous twenty years and that his 
hearing loss was noise induced and "likely service 
related." Id.  

In May 2006, the veteran was afforded a VA examination at the 
same office where his February 2006 private audiology 
examination was performed.  Hearing loss disability as 
contemplated within 38 C.F.R. § 3.385 was demonstrated.  The 
examining audiologist noted that the veteran reported 
acoustic trauma exposure secondary to basic combat training.  
The examiner also noted that the veteran's hearing loss was 
severe and noise related but that the information provided 
was inadequate to make a statement linking the disability to 
his time in active service.  Dr. A., who performed the 
February 2006 private audiology examination, reviewed the 
examiner's report in conjunction with the VA examination, 
agreed with the findings contained therein, and stated that 
service connection for the veteran's hearing loss could not 
be made without resorting to speculation.  The Board notes 
that the claims file was not available for review.  

Later, the claims file was sent to Dr. A. (along with his 
initial reports and audiologist's examination) in conjunction 
with his May 2006 VA examination, and after another review he 
noted that the May 2006 VA examination was accurate.  See 
July 2006 VA Examination Addendum.  The Board attaches 
significant probative value to this finding as it was made 
with a complete review of the claims file, including his 
February 2006 private opinion.  See Prejean V. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  Here, Dr. A., once 
having had access and review of the claims file, modified his 
opinion from the February 2006 private audiology report that 
the hearing loss was "likely service related" and opined he 
could no longer confirm the etiology of the veteran's hearing 
loss without resorting to speculation.  Thus, the Board finds 
the February 2006 private audiology examination to be of no 
probative value.

In a previous statement, the veteran acknowledged his receipt 
of the VCAA and noted that he had no further information in 
support of his claim to submit at that time.  See August 2005 
Statement in Support of Claim.  Therefore, the only medical 
evidence offered by the veteran in support of his assertion 
that his hearing loss was service connected was an opinion 
from Dr. A., who, at the time, had not reviewed the claims 
file.  Upon review of the claims file, Dr. A. not only agreed 
with the VA audiologist that there was inadequate information 
to support service connection, he also changed his February 
2006 opinion that the hearing loss is likely service related.  

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology." See 38 U.S.C.A. 
§ 5107(b), Alemany v. Brown, 9 Vet. App. 518 (1996).  
However, there must at least be a sufficiently definitive 
opinion on etiology to rise above the level of pure 
equivocality or uncertainty.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Since the February 2006 audiology 
exam's finding that the veteran's hearing loss is "likely 
service related" has been refuted by the very person (Dr. 
A.) who gave the opinion and deemed by the Board to be non-
probative, only the veteran's account that his hearing loss 
is connected to his service remains.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause or etiology of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without the presence of any credible medical 
evidence of a nexus between the veteran's current disability 
and his active service, the Board finds that a preponderance 
of the evidence is against awarding service connection for 
bilateral hearing loss; as such, the appeal must be denied.


II. Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus secondary to in-service noise exposure.  He contends 
that he first experienced tinnitus during basic combat 
training and it has continued to the present day.  See March 
2006 Supplemental Statement of the Case Response.  However, 
after careful consideration of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.  

The Board has already determined that the veteran was exposed 
to acoustic trauma during his active service.  However, 
acoustic trauma sustained in service, in and of itself, is 
not considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  Additionally, while the 
veteran has a current diagnosis of tinnitus (May 2006 VA 
Examination), his service medical records do not reflect any 
complaints, treatment, or diagnoses relating to this 
disorder.  The first post-service evidence in the claim file 
referencing complaints of ringing in the ears appears to be 
the veteran's original claim for compensation dated in July 
2005.  Thus, the Board finds the critical question in this 
appeal turns upon whether the veteran's tinnitus is 
etiologically related to service.

As with hearing loss, a February 2006 private audiology 
report from Dr. A. suggests that the veteran's tinnitus is 
noise induced and likely service related.  However, this 
opinion was formulated absent consideration of the claims 
file.  As above, when Dr. A. reviewed the May 2006 VA 
examination and had access to the claims file, he could not 
determine the etiology of the veteran's tinnitus without 
resorting to speculation.  The veteran as a lay person is not 
qualified to determine the etiology of his tinnitus.  See 
Espiritu, Supra.  Thus, there is no definite opinion on 
record that can be relied upon to give an accurate 
determination as to the etiology of the veteran's tinnitus.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of chronicity and continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
veteran's contentions, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible. 

The veteran's lay assertions of continuity of symptomatology 
are entirely uncorroborated by any objective evidence of 
chronicity or continuity of symptomatology of tinnitus after 
service.  See 38 C.F.R. § 3.303(b).  As discussed herein, 
neither a 1970 service separation examination report, nor any 
post-service evidence shows any record of tinnitus or 
complaints of ringing in the ears until the veteran's 
original July 2005 claim, more than 30 years after the 
veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

With regard to the 30 year evidentiary gap in this case 
between active service and the earliest record of tinnitus, 
the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Additionally, the Board observes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current tinnitus 
did not have its onset in service or for many years 
thereafter.

The veteran contends that he first experienced tinnitus 
during basic combat training as a result of acoustic trauma 
sustained therein, and that it has remained problematic from 
basic combat training until the present time.  See July 2005 
Claim.  The Board acknowledges, and has no reason to doubt, 
the veteran's assertion that he was exposed to acoustic 
trauma in service.  However, his contentions that his 
tinnitus has been continuous since such trauma through the 
present day were first put on record more than 30 years after 
service.  The Board acknowledges that the veteran's February 
2006 private audiology examination reports he had been 
wearing a hearing aid for the past 20 years.  (See February 
2006 Examination)  However, even if the Board were to assume 
that his medical records demonstrated tinnitus at this point, 
this still leaves over a ten year gap upon his exit from the 
service to any discernable evidence regarding the veteran's 
hearing loss or tinnitus.  The Board notes that the veteran's 
memory may have been dimmed with time and that there remains 
the possibility that his current tinnitus is not related to 
the tinnitus he experienced during service.  

The Board finds that contemporaneous evidence from the 
veteran's military service, which reveal no tinnitus on 
separation, to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any continuity of symptomatology asserted by the veteran.  
Rather, the competent and credible evidence of record, 
particularly the service medical records, the May 2006 VA 
examination, and the July 2006 addendum, preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus, and as such the appeal, must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.   

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


